Citation Nr: 1733774	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-07 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to or aggravated by service-connected diabetes mellitus or posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and J. L.


ATTORNEY FOR THE BOARD

L. N., Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to December 1969. 

These claims come before the Board of Veterans' Appeals (Board) on appeal from July 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran and his neighbor testified in support of the claims during hearings held at the RO in April 2011 and January 2014, the former before a Decision Review Officer, the latter before the undersigned Veterans Law Judge.  

The Board remanded these claims to the Agency of Original Jurisdiction for additional action in September 2014 and March 2016.  Those remands included a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) as an issue on appeal.  However, in January 2015, while this case was in remand status, entitlement to TDIU was granted.  Therefore, that claim is no longer before the Board for appellate review.


FINDINGS OF FACT

1.  A right hip disability did not initially manifest during and is not otherwise related to the Veteran's service.

2.  Right hip arthritis did not manifest within one year of separation from service.

3.  ED has been aggravated by service-connected PTSD.  


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016). 

2.  ED is aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Specifically, VA is to notify a claimant and representative, if any, of the information and medical or lay evidence not previously provided to VA that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b), (c) (2016).  VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by providing a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b), (c) (2016).  

Here, the Veteran does not assert that VA violated any duty to notify, that there are any outstanding records that need to be secured, or that any VA examination during the course of this appeal was inadequate.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Therefore, no further notification or assistance is necessary. 


Service Connection

The Veteran seeks service connection for a right hip disability on a direct basis, as initially manifesting during service, and ED on a presumptive or secondary basis, as developing within a year of separation from service or as a result of diabetes or PTSD.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, to prevail on a claim for service connection as directly related to service, there must be competent evidence of:  (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Certain chronic diseases, including arthritis and organic diseases of the nervous system, may be presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Additionally, service connection may be granted on a secondary basis for a disability proximately due to, the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

Right Hip Disability

During April 2011 and January 2014 hearings and in the application for VA compensation, the Veteran indicated that, during his last day in Vietnam, on December 4, 1969, while helping load items on a 40-foot flatbed truck, shrapnel hit the area, scaring him and causing him to fall off the truck, and that he landed on his right hip on blacktop.  When he returned home to the United States, he was allegedly bruised to the bone and felt very sore.  He neither reported the injury on separation, as he wanted to get home, nor sought treatment for it once home.  He claims that the same hip began bothering him again in the 1980s, when he worked for a telephone company, the duties of which included climbing poles.  He further claims he finally sought right hip treatment in the 1990s, and eventually developed right hip arthritis and underwent right hip replacement.  He relates the current right hip disability to the in-service fall.

The Board acknowledges these assertions.  When there is approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107(b) (2014).  However, the Board finds that the evidence in this case is not in relative equipoise with regard to the question of whether the claimed right hip condition is related to the Veteran's service.  

Treatment records dated since 2009, reports of VA examinations conducted in August 2010, October 2012, May 2015, and March 2016, and a VA addendum opinion obtained in March 2016 confirm that the Veteran has a right hip disability, variously diagnosed, including as arthritis, thereby showing a current disability. 

The service medical records do not show any right hip injury.  The records show that the Veteran injured left hip, rather than right hip, in November 1967.  However, other evidence, including the Veteran's December 1969 application for VA compensation, his hearing testimony, and his sister's April 2011 written statement, satisfy the in-service incurrence element of a service connection claim.  They establish that, during service, the Veteran fell on his right hip, sustaining a lay-observable injury he is competent to report, and returned home shortly thereafter with a bruised right hip.  Within days, he submitted a claim for VA compensation for the injury, but did not report to an examination scheduled in support of that claim.  

In 1997, the Social Security Administration (SSA) found the Veteran totally disabled.  While undergoing evaluations in support of the claim for SSA benefits, doctors noted that the Veteran had multiple medical disabilities.  None mentioned the Veteran's right hip.  

In May 2002, the Veteran sought treatment for back pain and during the visit, he reported having fallen on his tailbone in 1975, while working for the telephone company.  The doctor did not mention any residuals affecting the right hip.  Thereafter, the Veteran sought regular treatment, including injections and surgeries, for chronic pain, but none affecting the right hip.  In February 2009, he fell on ice, injuring his left hip.  Again, no mention was made of the right hip.

Not long after the fall on ice, the Veteran was seen for an initial consultation regarding the right hip.  In April 2009, a doctor mentioned that the hip pain the Veteran was experiencing was consistent with early stage arthritis and trochanteric bursitis.  Since then, the Veteran has continued to receive treatment, including a hip replacement, for a right hip disability that is progressing.   

Two medical professionals, both VA examiners, discussed the etiology of a right hip disability.  In August 2010, a VA examiner acknowledged the Veteran's in-service traumatic fall and confirmed degenerative joint disease of the hips, greater on the right.  That examiner ruled out a relationship between the right hip disability and the Veteran's service on the basis that the Veteran did not mention right hip pain prior to 2007.  As it was unclear whether the examiner contemplated the reported injury in so concluding, the Board remanded the claim for another opinion.   

In March 2016, another examiner ruled out a relationship between the right hip disability and the Veteran's service.  In so doing, that examiner specifically referred to the in-service injury that occurred in 1969, the absence of evidence of right hip treatment for 40 years, the 2010 X-rays showing severe joint space narrowing in the hips, greater on the right, and the two falls that occurred between 2009 and 2016.  That examiner concluded that the rip hip disability was caused by normal physiologic aging, not by the Veteran's time in service.  

The Veteran has not submitted a medical opinion refuting those of the VA examiners.  His lay assertions represent the only evidence of record linking a right hip disability to service, including a December 1969 fall.  Unfortunately, these assertions may not be considered competent nexus evidence.  Although the Veteran is competent to describe when he began experiencing certain lay-observable right hip symptoms, including soreness and pain, having no training or expertise in medicine, he is not competent to offer an opinion on the complex issue of whether any current right hip disability initially manifested as those symptoms or is otherwise related to service, including due to a fall during service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board finds the opinions of the VA examiners to be the most persuasive evidence in this case because of the training and expertise of the examiners.  Particularly, the most recent examination considered the Veteran's report of a fall in service and is the most persuasive evidence in finding that a current hip disability is less likely related to service.  As the Veteran's current right hip disability did not have its onset during, and is not otherwise related to active service, and right hip arthritis did not manifest within a year of separation from active service, the Board concludes that a right hip disability was not incurred in or aggravated by active service and may not be presumed to have been so incurred.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and service connection for a right hip disability must be denied.

ED

During April 2011 and January 2014 hearings and in a written statement submitted in May 2008, the Veteran indicated he began having problems with ED in the mid-1970s.  These problems allegedly resolved for some time until the mid-1980s, when he underwent surgery for varicocele and developed a staph infection.  The representative claimed that the surgery occurred within one year of service, which the Veteran did not confirm.  The ED recurred, necessitating treatment.  Later, from the 1980s to mid-1990s, he was fine, but once he developed diabetes and PTSD, the ED worsened, possibly due to the medication he began taking for the diabetes or PTSD. 

The Board finds that the record shows that, during the course of this appeal, the Veteran's nonservice-connected ED was aggravated by service-connected PTSD.  

Treatment records dated since 2002; reports of VA examinations conducted in April 2008, October 2012 and March 2016; VA addendum opinions obtained in March 2016; and information from SSA dated since the 1990s confirm that the Veteran has ED, thereby showing a current disability. 

The Veteran does not allege that his ED initially manifested during service and his service medical records do not indicate otherwise.  Therefore, there is no evidence satisfying the in-service incurrence element of a service connection claim.  There is also no evidence of record confirming the representative's allegation that the ED initially manifested within a year of the Veteran's discharge from service.

The question remains whether the ED is related to a service-connected disability.  The Veteran is service-connected for diabetes mellitus, diagnosed in 2006, and PTSD.  Multiple VA examiners ruled out a relationship between the Veteran's ED and diabetes mellitus on the basis that the Veteran developed the ED long before diabetes.  The examiners ruled out a relationship between ED and PTSD on two bases:  (1) that there is no scientific evidence linking the two; and (2) that the Veteran has hypogonadism, which causes ED and is the most likely cause of his ED.

Examiners acknowledged that certain PTSD medications cause ED, but noted that, once a medication does so, it can be discontinued.  Most recently, in March 2016, one examiner noted that there was no evidence in the record of such a side effect secondary to such medication.  To the contrary, beginning in October 2008, while this appeal was pending, a treatment provider specifically indicated that the medication the Veteran was taking for PTSD was causing ED.  Even though the provider then discontinued it, the Veteran resumed taking it later, due to worsening PTSD symptoms.  The Board finds that evidence is sufficient to establish a worsening of the Veteran's ED secondary to a service-connected disability.  The evidence also shows that medication is needed for the treatment of PTSD.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that ED has been aggravated by service-connected PTSD.  38 U.S.C.A. § 5107 (West 2014).


ORDER

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for ED, aggravated by service-connected PTSD, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


